Citation Nr: 0840916	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for cirrhosis of the liver.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for granulomatous hepatitis.

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for heart disease.

4.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1952 to August 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).

Procedural history

In an April 2003 decision, the RO denied the veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the liver and granulomatous 
hepatitis.  The veteran initiated an appeal of that 
determination, which was perfected with the timely submission 
of his substantive appeal (VA Form 9) in October 2003.

In an October 2004 rating decision, the RO denied the 
veteran's claims of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for heart disease and 
entitlement to service connection for depression.  He filed a 
notice of disagreement as to these claims in April 2005.

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in July 2006.  A transcript of the hearing 
is associated with the veteran's VA claims folder.

In December 2006, the Board remanded the issues of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for cirrhosis of the liver and granulomatous hepatitis 
for additional evidentiary development; and remanded the 
issues of entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for heart disease and entitlement to service 
connection for depression for issuance of a statement of the 
case (SOC).  The additional evidentiary development was 
accomplished as to the first two issues, and in February 2008 
the VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny those two claims.  

A SOC was issued as to the remaining two claims in February 
2008.  The record appears to indicate that the veteran failed 
to file a timely substantive appeal with respect to these 
issues within 60 days of the issuance of the statement of the 
case.  
In July 2008, a letter was sent to the veteran by the Board, 
with a copy to his representative, informing him that a 
substantive appeal may not have been filed and the issues of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for heart disease and entitlement to service 
connection for depression might have to be dismissed.  The 
veteran was provided 60 days to submit argument or evidence 
as to the timeliness of his appeal, or to request a personal 
hearing.  See 38 C.F.R. § 20.101(d) (2008).  In response to 
the Board's letter, the veteran requested a hearing as to 
these two issues.  These two issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.

Issues not on appeal

In the above-referenced April 2003 rating decision, the RO 
denied the veteran's claims of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 for renal failure, 
dehydration and rhabdomyolysis.  The veteran completed an 
appeal of these issues with the timely submission of a 
substantive appeal in October 2003.  During his July 2006 
hearing, however, the veteran testified that he wished to 
withdraw the issues of entitlement to compensation under the 
provisions of 
38 U.S.C. § 1151for renal failure, dehydration and 
rhabdomyolysis.  See the July 2006 hearing transcript, pages 
3-6.  Accordingly, those issues are no longer before the 
Board on appeal.  See 38 C.F.R. § 20.204 (2008). 


FINDINGS OF FACT

1.  A preponderance of the medical evidence supports a 
conclusion that the veteran's cirrhosis of the liver was not 
caused by VA medical treatment.

2.  A preponderance of the medical evidence supports a 
conclusion that the veteran's granulomatous hepatitis was not 
caused by VA medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to compensation under 
38 U.S.C.A. § 1151 for cirrhosis of the liver have not been 
met.  38 U.S.C.A. § 1151 (West 2002).  

2.  The criteria for the entitlement to compensation under 
38 U.S.C.A. § 1151 for granulomatous hepatitis have not been 
met.  38 U.S.C.A. § 1151 (West 2002).  








	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for cirrhosis of the liver.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for granulomatous hepatitis.

The veteran seeks compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the liver and granulomatous 
hepatitis.  Because the two issues on appeal involve the 
application of virtually identical law to identical facts, 
the Board will address them together.

As is discussed elsewhere in this decision, the remaining two 
issues are being remanded so that the veteran may appear at a 
personal hearing pursuant to his request.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
these issues to the Veterans Benefits Administration (VBA) in 
December 2006.  The Board instructed VBA to obtain a medical 
nexus opinion, which was obtained in March 2007.  The claims 
were readjudicated via the February 2008 SSOC.

Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
February 10, 2006.  [The Board acknowledges a prior letter 
from the RO dated January 7, 2003; though that letter 
provides the evidentiary requirements for claims pursuant to 
38 U.S.C. § 1151, it does not otherwise provide adequate VCAA 
notice and will be discussed no further herein.]  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letter 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  

The letter also informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
letter specifically advised the veteran that in order to 
substantiate his claim for benefits pursuant to 38 U.S.C. 
§1151, the evidence must demonstrate that "as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or training, you have: an additional disability . . . [that] 
was the direct result of VA fault such as carelessness, 
negligence, lack of proper skill, or error in judgment or not 
a reasonably expected result or complication of the VA care 
or treatment."  

The veteran was also specifically notified in the February 
2006 letter to describe or submit any additional evidence 
which he thought would support his claims.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the February 10, 2006 letter at page 1.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated April 20, 2006.  In any event, because the veteran's 
claims are being denied, elements (4) and (5) are moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with VCAA and Dingess notice in the 
February 2006 and April 2006 letters his claims were 
readjudicated via the February 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims.  He representative submitted 
additional argument in May 2008 and did not indicate any 
outstanding pertinent evidence.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran.  
Additionally, a VA medical opinion was obtained with respect 
to the claims in March 2007. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a personal hearing 
before the undersigned in July 2006.

Accordingly, the Board will proceed to a decision as to the 
first two issues on appeal.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C. § 
1151.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

The veteran contends that VA furnished negligent medical 
treatment which caused his current cirrhosis of the liver and 
granulomatous hepatitis.  Specifically, he argues that a VA 
physician negligently prescribed a high dosage (80 
milligrams) of Lipitor in November 2001, which aggravated his 
pre-existing liver condition.  
See, e.g., the July 2006 hearing transcript, page 5.

As was noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of negligence, 
carelessness or the like on the part of VA or was due to an 
event not reasonably foreseeable.  

The Board therefore must first determine whether the veteran 
experienced additional disability as a result of the November 
2001 VA treatment.
The question of whether the veteran has additional disability 
and whether such is related to the veteran's prescription of 
Lipitor in November 2001 is essentially medical in nature, as 
are the matters of negligence, etc. and foreseeability.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board obtained a VA medical opinion addressing these 
questions in March 2007.  No other competent medical opinion 
regarding the existence, etiology, and foreseeability of the 
veteran's disability resulting from the November 2001 
treatment is of record.  The veteran's own comments are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The March 2007 VA examiner concluded that cirrhosis of the 
liver is not currently present:

I recently personally reviewed all three of [the 
veteran's] abdominal CT scan pictures from CT scans 
of June of 2002, September of 2002, and December of 
2004 with Dr. [D.F.], a radiologist from WVU 
working at the Clarksburg veteran's hospital.  
Although the left lobe of the liver looks slightly 
prominent, there is no evidence of scarring or 
nodularity.  The liver tissue looks homogenous in 
all three scans and Dr. F. felt that the slight 
enlargement of the left lobe of the liver was 
present in all three scans and falls within the 
range of being a normal variant.  He does not 
believe, nor do I believe, that any of the three CT 
scans mentioned above are consistent with the 
likelihood of cirrhosis of the liver.  Furthermore, 
the interpretation of the 2004 scan calls the liver 
as being "normal."  Cirrhosis of the liver is a 
condition of permanent scarring of the liver and 
never goes away.  

The remainder of the competent medical evidence is 
negative for a diagnosis of cirrhosis of the liver.  
Accordingly, as cirrhosis of the liver is not currently 
present, there is no additional disability for purposes 
of entitlement to compensation pursuant to 38 U.S.C. 
§ 1151.

With respect to the claim for granulomatous hepatitis, 
the evidence of record reveals that such was initially 
diagnosed in 1979, 22 years before the veteran was 
prescribed Lipitor.  This finding was confirmed by the 
March 2007 VA examiner.  The March 2007 VA examiner 
excluded the possibility of the presence of any 
additional disability of the liver subsequent to the 
November 2001 prescription of Lipitor.  Though 
acknowledging that Lipitor caused the veteran to become 
ill in September 2002, he specifically opined that such 
did not result in any permanent disability:

I do not believe there is any objective evidence 
that the transient elevation of the veteran's 
liver enzymes and transient deterioration of his 
renal function caused any clinically-significant 
measurable effects.  His liver function tests 
returned to their baseline with[in] a few days of 
the elevations, and the renal function returned to 
normal.  Clinically, I would have to say from 
reviewing the chart, that he has had a full 
recovery of his liver and kidney functions to the 
pre-Lipitor levels of functioning . . . 

It is my opinion that Lipitor probably did play a 
role in causing his illness in September of 2002, 
but I do not believe currently that there is any 
evidence of objectively measurable permanent 
significant damage to his organs from using 
Lipitor 80 mg a day for 7 to 9 months.  Although 
he did have transient elevations in his liver 
enzymes and creatinine, I do not believe those 
transient elevations caused him any permanent 
change in his long term health status or life 
expectancy.
 
There is arguably a competent medical opinion to the 
contrary.  The veteran's private physician, M.P.M., 
M.D., commented in a statement dated March 28, 2005 as 
follows: "I suspect that the Lipitor did, in fact, have 
some impact on [the veteran's] disease and giving the 
large dose was perhaps one of the causes of his 
hepatitic injury."  This opinion is somewhat supportive 
of the veteran's contention that additional disability 
resulted from the prescription of Lipitor.  However, it 
is entitled to relatively little weight of probative 
value.  First, because it uses words like "suspect" 
and "perhaps" it is speculative and therefore not 
persuasive.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical evidence is speculative, general or 
inconclusive in nature cannot support a claim.].  
Second, the opinion of Dr. M.P.M. fails to discuss the 
medical evidence e, which according to the March 2007 VA 
examiner demonstrated transient elevated readings.  
Moreover, and most significantly the opinion fails to 
specify what, if any additional disability resulted from 
the allegedly excessive dose of Lipitor.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."]

The Board thus concludes that a preponderance of the 
evidence shows that there was no additional disability 
as a result of the November 2001 VA medical treatment, 
and the claim for compensation pursuant to 38 U.S.C. 
§ 1151 fails on this basis alone.

For the sake of completeness, the Board will also address the 
matter of negligence on the part of VA.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The March 2007 VA examiner opined that there was no 
negligence on the part of the VA physician in prescribing 
Lipitor at 80 milligrams with knowledge of the veteran's pre-
existing liver problems, considering that the Lipitor 
treatment ceased in June 2002 as soon as the veteran's liver 
tests revealed abnormalities:

It is my opinion that it was reasonable, and not 
negligent, to have started a trial of Lipitor 80 mg 
a day in the setting of chronic stable liver 
disease without a specific knowledge that 10 mg a 
day had worked quite well in the past.  I believe 
it was reasonable to do that in the setting of a 
known failure of simvastatin 80 mg a day to control 
his lipids but not cause liver problems at that 
dose.  I believe that it was reasonable to try 
Lipitor 80 mg a day as long as the liver function 
studies and CPK levels were monitored and as long 
as the drug was stopped at any sign of possible 
drug-induced problems.

This opinion is generally congruent with an opinion of a 
February 2003 VA examiner, who noted that "Lipitor and/or 
other statins are appropriate for patients with hepatitis C 
and/or cirrhosis, although [they] require close monitoring."  

The March 2005 letter from the veteran's private physician, 
Dr. M.P.M., contained no remarks concerning whether the 
Lipitor treatment prescribed by VA represented carelessness, 
negligence, etc.

The only evidence in the claims file serving to link the 
veteran's claimed additional cirrhosis of the liver and 
granulomatous hepatitis to negligence on the part of VA 
emanates from statements made by the veteran himself.  It is 
now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  See 
Espiritu, supra.  The veteran's statements in this regard are 
accordingly lacking in probative value.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the March 2007 VA examiner, he had the 
opportunity to submit a medical opinion or opinions in his 
favor of his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].



The veteran has not contended that his current liver problems 
are the result of an event which was not reasonably 
foreseeable.  In any event, a finding as to foreseeability is 
dependent of the presence of additional disability which, as 
detailed above, has not been established.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to compensation under 
38 U.S.C. § 1151 for cirrhosis of the liver and granulomatous 
hepatitis.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
granulomatous hepatitis is denied.


REMAND

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for heart disease.

4.  Entitlement to service connection for depression.  

The procedural history of these two issues has been set out 
above.  In pertinent part, it appears that the veteran may 
not have filed a timely substantive appeal.  He was so 
notified via a letter from the board dated July 29, 2008.   
On September 26, 2008, the veteran requested a 
videoconference hearing.  Such should be scheduled.  See 
38 C.F.R. §§ 20.703, 20.1304 (2008).    

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran 
for a video hearing at the RO.  
The veteran should be notified 
of the date, time and place of 
such a hearing by letter mailed 
to his current address of 
record, with a copy to his 
representative.  To the extent 
practicable, the hearing should 
be scheduled to be conducted 
before the undersigned Veterans 
Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


